                Case 18-12012-LSS           Doc 298       Filed 11/02/18      Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11
OPEN ROAD FILMS, LLC, a Delaware                      Case No. 18-12012 (LSS)
limited liability company, et al.,1
                                                      (Jointly Administered)
                         Debtors.
                                                      Re: D.I. 9, 124, 160 & 296

       MOTION FOR ORDER SHORTENING NOTICE OF MOTION OF VIACOM
      INTERNATIONAL INC. PURSUANT TO SECTIONS 362(d) AND 553 OF THE
    BANKRUPTCY CODE FOR RELIEF FROM THE STAY TO EFFECTUATE SETOFF

                 Viacom International Inc. (“Viacom International”), by and through its

undersigned counsel, hereby moves (the “Motion to Shorten”) for entry of an order, substantially

in the form attached hereto as Exhibit A, pursuant to sections 102(1) and 105(a) of title 11 of the

United States Code (as amended, the “Bankruptcy Code”), Rule 9006 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-1(e) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), shortening the time for notice to allow the Motion of Viacom

International Inc. Pursuant to Sections 362(d) and 553 of the Bankruptcy Code for Relief from

the Stay to Effectuate Setoff (the “Motion for Relief from Stay”)2 to be considered at the hearing

scheduled for November 9, 2018 at 10:00 a.m. (ET) (the “Sale Hearing”). In support of this

Motion to Shorten, Viacom International respectfully represents as follows:




1
         The Debtors and the last four digits of their respective federal taxpayer identification numbers are
         as follows: Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR
         Productions LLC (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-
         Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is 2049 Century Park
         East, 4th Floor, Los Angeles, CA 90067.
2
         Capitalized but undefined terms used in this Motion to Shorten shall have the meaning ascribed to
         them in the Motion for Relief from Stay.
              Case 18-12012-LSS          Doc 298      Filed 11/02/18     Page 2 of 7



                                         JURISDICTION

             1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334

and 157 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b)(2)(G). Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

             2.         The statutory predicates for the relief requested herein are sections 102(1)

and 105 of the Bankruptcy Code, as supplemented by Bankruptcy Rule 9006 and Local Rule

9006-1(e).

                                         BACKGROUND

       A.         The Chapter 11 Cases

             3.         On September 6, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with this Court under chapter 11 of the Bankruptcy Code.

             4.         The Debtors are operating their businesses and managing their properties

as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee or examiner has been appointed in these Cases.

             5.         On September 14, 2018, the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors

(the “Committee”) in these Cases [D.I. 72].

             6.         The factual background relating to the Debtors and the commencement of

these Cases is set forth in the Declaration of Amir Agam in Support of First Day Motions (the

“First Day Declaration”) [D.I. 7].

       B.         The Sale Process

             7.         On September 6, 2018, the Debtors filed the Motion for Orders (A)(I)

Establishing Bid and Sale Procedures Relating to the Sale of Substantially All of the Debtors’

                                                  2
              Case 18-12012-LSS         Doc 298      Filed 11/02/18     Page 3 of 7



Assets, (II) Authorizing the Debtors to Enter Into an Asset Purchase Agreement With Stalking

Horse Bidder, (III) Establishing and Approving Procedures Relating to the Assumption,

Assignment and Sale of Certain Executory Contracts and Unexpired Leases, Including Notice of

Proposed Cure Amounts and (IV) Scheduling a Hearing to Consider the Proposed Sale and

(B)(II) Approving the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the

Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases, and

(III) Granting Certain Related Relief (the “Sale Motion”) [D.I. 9].

             8.        On October 1, 2018, the Debtors filed the Notice of Filing of (I) Proposed

Sale Order and (II) Proposed Form APA [D.I. 124].

             9.        On October 2, 2018, the Court entered the Order: (1) Approving Bid and

Sale Procedures, (2) Approving Assumption, Assignment and Cure Procedures and Related

Notices, (3) Establishing Date for Auction and Approving Related Procedures, (4) Scheduling

the Sale Hearing and Related Deadlines, and (5) Granting Related Relief (the “Bid Procedure

Order”) [D.I. 160].

            10.        Pursuant to the Bid Procedure Order, the Sale Hearing is presently set for

November 9, 2018 at 10:00 a.m. (ET).

       C.      The Unpaid Advertising

            11.        Viacom International is a global media company. It operates primarily

through its Viacom Media Networks division (“VMN”), which provides high-quality

entertainment content, services and related branded products for consumers in targeted

demographics attractive to advertisers, content distributors and retailers. VMN’s key brands are

Nickelodeon, Nick Jr., MTV, BET, Comedy Central and The Paramount Network f/k/a Spike

TV.



                                                 3
              Case 18-12012-LSS         Doc 298      Filed 11/02/18    Page 4 of 7



            12.       Prior to the Petition Date, Viacom International provided Open Road

Films certain linear and digital advertising related to films of Open Road Films (“Advertising”).

As of the Petition Date, Open Road Films owes Viacom International more than $6 million in

unpaid fees on account of the Advertising.

            13.       Prior to the Petition Date, Open Road Films and Viacom International

were parties to the Viacom License Agreements pursuant to which Viacom licensed certain

content from Open Road Films for air on Viacom International’s television stations. Viacom

International is currently withholding three pre-petition payments in the amount of $323,490 that

were due to Open Road Films under two of the Viacom License Agreements in order to preserve

its setoff rights against Open Road Films.

            14.       In general, the Motion for Relief from Stay requests that this Court grant

Viacom International relief from the automatic stay to permit Viacom International to effectuate

its setoff rights against Open Road Films prior to the closing of any sale. Additional factual

background supporting this Motion to Shorten is more fully set forth in the Motion for Relief

from Stay filed contemporaneously herewith and fully incorporated herein by reference.

            15.       In light of the scheduled Sale Hearing and the impact the closing of any

sale would have on Viacom International’s rights, Viacom International respectfully requests that

this Court set the Motion for Stay Relief for the Sale Hearing in connection with the Sale

Motion.

                                    RELIEF REQUESTED

            16.       By this Motion to Shorten, Viacom International respectfully requests that

the Court enter an order, substantially in the form of Exhibit A attached hereto, (i) shortening

notice with respect to the Motion for Relief from Stay; (ii) scheduling the Motion for Relief from

Stay to be heard on November 9, 2018 at 10:00 a.m. (ET) in connection with the Sale Motion;

                                                 4
               Case 18-12012-LSS          Doc 298      Filed 11/02/18      Page 5 of 7



(iii) requiring objections, if any, to the Motion for Relief from Stay to be filed on or before

November 7, 2018 at 4:00 p.m. (ET); and (iv) granting such other relief as may be just and

proper.

                               BASIS FOR RELIEF REQUESTED

            17.         Section 102(1) of the Bankruptcy Code explains that the phrase “after

notice and a hearing” requires only such notice and opportunity for a hearing as may be

appropriate under the circumstances. 11 U.S.C. § 102(1). Section 105(a) of the Bankruptcy

Code provides that the Court “may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a).

            18.         Under Bankruptcy Rule 9006, the Court may order time periods set by the

Bankruptcy Rules to be reduced “for cause shown.” Fed. R. Bankr. P. 9006.

            19.         Local Rule 9006-1 requires “all motion papers shall be filed and

served . . . at least eighteen (18) days (twenty-one (21) days if service is by first class mail;

nineteen (19) days if service is by overnight delivery) prior to the hearing date.”

            20.         Pursuant to Federal Rule of Bankruptcy Procedure 9006(c), “the court for

cause shown may in its discretion with or without motion or notice order the period reduced.”

Fed. R. Bankr. P. 9006(c)(1). In exercising such discretion, the court should “consider the

prejudice to parties entitled to notice and weigh this against the reasons for hearing the motion on

an expedited basis.” In re Philadelphia Newspapers, LLC, 690 F.3d 161, 172 (3d Cir. 2012)

(noting the commonality of such motions “given the accelerated time frame of bankruptcy

proceedings”). Local Rule 9006-1(e) likewise provides for shortened notice “by order of the

Court, on written motion . . . specifying the exigencies justifying shortened notice.” Del. Bankr.

L.R. 9006-1(e).



                                                   5
               Case 18-12012-LSS          Doc 298      Filed 11/02/18      Page 6 of 7



            21.         Viacom International respectfully submits that allowing the relief

requested in the Motion for Relief from Stay to be considered on an expedited basis is reasonable

and appropriate under the circumstances. As described more fully in the Motion for Relief from

Stay and Viacom International’s limited objection to the Sale Motion, the Sale Motion seeks to

sell the Debtors’ assets free and clear of Viacom International’s setoff rights. Viacom

International does not consent to the sale of the Viacom License Agreements free and clear of its

setoff rights, and the Debtors have not made a showing that they are able to satisfy any of the

other provisions of Section 363(f) of the Bankruptcy Code. However, if the Court were to

determine that the Debtors may sell the Viacom License Agreements free and clear of Viacom

International’s setoff rights, it is entitled to adequate protection. The only way that Viacom

International can be adequately protected is if it is entitled to exercise its setoff rights before any

sale is closed. Viacom International’s Motion for Relief from Stay should be considered in

connection with the Sale Motion because approval of the Sale Motion prior to determination of

the Motion for Relief from Stay could result in a forfeiture of Viacom International’s rights of

setoff.

            22.         For these reasons, Viacom International respectfully submits that allowing

the Motion for Relief from Stay to be considered on shortened notice is reasonable and

appropriate under the circumstances.

                                              NOTICE

            23.         Notice of this Motion to Shorten has been provided to: (i) the Office of the

U.S. Trustee; (ii) counsel to the Debtors; (iii) counsel to the Committee; (iv) counsel to the

Stalking Horse Bidder; (v) counsel to the Debtors’ Pre-Petition Secured Lenders; and (vi) any

party that has requested notice pursuant to Bankruptcy Rule 2002. In light of the nature of the



                                                   6
              Case 18-12012-LSS         Doc 298      Filed 11/02/18     Page 7 of 7



relief requested, Viacom International submits that no other or further notice is necessary or need

be given.

                                         CONCLUSION

               WHEREFORE, Viacom International respectfully requests that the Court enter an

order, substantially in the form attached hereto as Exhibit A, (i) shortening notice with respect to

the Motion for Relief from Stay; (ii) scheduling the Motion for Relief from Stay to be heard on

November 9, 2018 at 10:00 a.m. (ET) in connection with the Sale Motion; (iii) requiring

objections, if any, to the Motion for Relief from Stay to be filed on or before November 7, 2018

at 4:00 p.m. (ET); and (iv) granting such other relief as may be just and proper.

Dated: Wilmington, Delaware           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       November 2, 2018
                                      /s/ Derek C. Abbott
                                      Derek C. Abbott (No. 3376)
                                      Matthew B. Harvey (No. 5186)
                                      1201 North Market Street, 16th Floor
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 658-9200
                                      Facsimile: (302) 658-3989
                                      Email: dabbott@mnat.com
                                              mharvey@mnat.com

                                      -and-

                                      LUSKIN, STERN & EISLER LLP
                                      Richard Stern
                                      Stephan E. Hornung
                                      Eleven Times Square
                                      New York, New York 10036
                                      Telephone: (212) 597-8200
                                      Facsimile: (212) 974-3205
                                      Email: luskin@lsellp.com
                                      stern@lsellp.com
                                      hornung@lsellp.com
                                      Counsel for Viacom International Inc.




                                                 7
